DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 9, the claim limitation “…a first and a second end,…the first ultrasonic ranging sensor and the second ultrasonic ranging sensor….the third ultrasonic ranging sensor and the fourth ultrasonic ranging sensor…a sensor unit is connected to a control unit…the real-time distance of the spray boom relative to the crop canopy…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the first underlined portion of the claim limitation “a first and a second end” should be “a first end and a second end” or “first and second ends”; 
	(ii). the second underlined portion of the claim limitation “the first ultrasonic ranging sensor and the second ultrasonic ranging sensor” should be “the first ultrasonic ranging sensor and the second ultrasonic ranging sensor of the four ultrasonic ranging sensors” according to antecedent basis requirement;
(iii). the third underlined portion of the claim limitation “the third ultrasonic ranging sensor and the fourth ultrasonic ranging sensor” should be “the third ultrasonic ranging sensor and the fourth ultrasonic ranging sensor of the four ultrasonic ranging sensors” according to antecedent basis requirement;
(iv). the fourth underlined portion of the claim limitation “a sensor unit is connected to” should be “the sensor unit is connected to” according to antecedent basis requirement since “sensor unit” has been previously defined; and 
(v). there is insufficient antecedent basis for the fifth underlined portion of the claim limitation “the real-time distance”. 
	Dependent claims 10-13 are also rejected at least the same reason as rejected independent claim 9 as stated above because the dependent claims 10-13 are depending on the rejected independent claim 9. 
	Regarding claim 10, the claim limitation “…a T-shape with a first and second end…” should be “…a T-shape with a first end and a second end…” or “…a T-shape with first and second ends…”.
	Regarding claim 11, the claim limitation “…a second fixed frame, the first and second fixed frame being made of ……a first end of each fixed frame is machined with first and second mounting holes, each with a center distance of 40 mm and a diameter of 10 mm, the mounting holes are used to fix the sensing unit to the spray boom through a plurality of bolts; and the third and fourth mounting holes machined at a second end of the fixed frame, the third and fourth mounting holes are positioned 70 mm from the center and 10 mm in diameter…” should be “…a second fixed frame, each of the first fixed frame and the second fixed frame being made of……a first end of each of the first fixed frame and the second fixed frame is machined with first and second mounting holes, each with a center distance of 40 mm and a diameter of 10 mm, the first and second mounting holes are used to fix the sensing unit to the spray boom through a plurality of bolts; and third and fourth mounting holes machined at a second end of each of the first fixed frame and the second fixed frame, the third and fourth mounting holes are positioned 70 mm from the center and 10 mm in diameter…” to clarify the claim limitation according to antecedent basis requirement. 
	Regarding claim 12, the claim limitation “…according to claim 2…..each of the plurality of sensor mounting holes;…. adjusting the angle between the first and second ultrasonic ranging sensors, the second lock nut is loosened…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the claim 12 is depending on canceled claim 2;
	(ii). the second underlined portion of the claim limitation “each of the plurality of sensor mounting holes” should be “each of the plurality of fifth sensor mounting holes” according to antecedent basis requirement if the underlined portion of the claim limitation “sensor mounting holes” is referring back to previously defined “fifth sensor mounting holes”, otherwise the claim should clearly define the differences;
(iii). the third underlined portion of the claim limitation “the angle between the first and second ultrasonic ranging sensors” is unclear due to there is insufficient antecedent basis for “angle between the first and second ultrasonic ranging sensors”; and
 	(iv). the fourth underlined portion of the claim limitation “the second lock nut” is unclear due to there is insufficient antecedent basis for “second lock nut”;
	Regarding claim 13, the claim limitation “…connects with USB flash disk…..power for analog data acquisition module…” should be “…connects with the USB flash disk…..power for the analog data acquisition module…” according to antecedent basis requirement.
	Regarding claim 14, the claim limitation “…calibrating the ultrasonic ranging sensors according to a practical measured height data within a certain range from a measured spray boom to a crop canopy; determining an included angle between two ultrasonic ranging sensors;……a first, second, third, and fourth ultrasonic ranging sensors……the different wind speed and waling speed…..such as wheat, rice…..such as corn, soybean and so on;……the control unit…..from the spray boom to crop canopy in the USB flash disk (12)……the measurement by crop canopy height using artificial measure…..the singular value of the data collected due to any interference is removed to obtain reliable and real effective data…..calculating the relative height from spray boom to crop canopy.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the first underlined portion of the claim limitation “the ultrasonic ranging sensors” is unclear due to there is insufficient antecedent basis for “ultrasonic ranging sensors”;
	(ii). the second underlined portion of the claim limitation “an included angle between two ultrasonic ranging sensors” is unclear due to previously “the ultrasonic ranging sensors” are defined, and claiming “two ultrasonic ranging sensors” would cause those are additional to the previously defined “ultrasonic ranging sensors”; thus, Applicant should clearly define the relationship between previously defined “ultrasonic ranging sensors” and “two ultrasonic ranging sensors”; 
(iii). the third underlined portion of the claim limitation “a first, second, third, and fourth ultrasonic ranging sensors” is unclear due to previously “the ultrasonic ranging sensors” and “two ultrasonic ranging sensors” are defined, and claiming “a first, second, third, and fourth ultrasonic ranging sensors” would cause those are additional to the previously defined “ultrasonic ranging sensors” and “two ultrasonic ranging sensors”; thus, Applicant should clearly define the relationship between previously defined “ultrasonic ranging sensors”, “two ultrasonic ranging sensors” and “a first, second, third, and fourth ultrasonic ranging sensors”;
(iv). the fourth underlined portion of the claim limitation “the different wind speed and waling speed” is unclear because there is insufficient antecedent basis for “different wind speed and waling speed”;
	(v). the portion of the claim limitation “such as wheat, rice…..such as corn, soybean and so on” is indefinite because of using “such as” and “so on”; 
	(vi). the portion of the claim limitation “the control unit” is unclear because there is insufficient antecedent basis for “control unit”; 
(vii). the portion of the claim limitation “from the spray boom to crop canopy” should be “from the spray boom to the crop canopy” according to antecedent basis requirement; 
(viii). the portion of the claim limitation “the USB flash disk (12)” should be “a USB flash disk” according to antecedent basis requirement and “(12)” is not necessary;
(ix). the portion of the claim limitation “the measurement by crop canopy height using artificial measure” is unclear what is meant;
(x). the portion of the claim limitation “the singular value of the data collected due to any interference is removed” is unclear what is meant; and
	(xi). the portion of the claim limitation “calculating the relative height from spray boom to crop canopy” should be “calculating the relative height from the spray boom to the crop canopy” according to antecedent basis requirement.
	Dependent claims 15-17 are also rejected at least the same reason as rejected independent claim 14 as stated above because the dependent claims 15-17 are depending on the rejected independent claim 14. 
	Regarding claim 15, the claim limitation “The real-time height measuring method for spray boom relative to crop canopy……transforming the collected data by ultrasonic ranging sensors into a relative height between spray boom and crop canopy……θ is the angle between two sensors; α the tilt angle of the spray boom; S1, S2, S3 and S4 are the valid data from first, second third, and fourth ultrasonic ranging sensors respectively; h1 and h2 are the relative height of canopy to left and right ends of spray boom respectively……” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the portion of the claim limitation “The real-time height measuring method for spray boom relative to crop canopy” should be “The real-time height measuring method for the spray boom relative to the crop canopy” according to antecedent basis requirement;
	(ii). the portion of the claim limitation “a relative height between spray boom and crop canopy” should be “a relative height between the spray boom and the crop canopy” according to antecedent basis requirement; and 
	(iii). the portion of the claim limitation “θ is the angle between two sensors; α the tilt angle of the spray boom; S1, S2, S3 and S4 are the valid data from first, second, third, and fourth ultrasonic ranging sensors respectively; h1 and h2 are the relative height of canopy to left and right ends of spray boom respectively” should be “θ is an angle between two of the ultrasonic ranging sensors; α a tilt angle of the spray boom; S1, S2, S3 and S4 are a valid data from the first, second, third, and fourth ultrasonic ranging sensors respectively; h1 and h2 are a relative height of the canopy to left and right ends of the spray boom respectively” according to antecedent basis requirement; 
	Regarding claim 16, the claim limitation “The real-time height measuring method for spray boom relative to crop canopy……placing the triangular bracket on the horizontal ground so that the sensor is perpendicular to the vertical wall……adjusting a second adjusted distance between an ultrasonic transmission terminal of the ultrasonic ranging sensors and a vertical metope…..averaging the first adjusted distance and second adjusted distance, the fitting data can be obtained… verifying the fitting equation by data point selecting randomly in 200-800 mm, wherein the minimum and the maximum errors were 0 mm and 6 mm, respectively” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
	(i). the portion of the claim limitation “The real-time height measuring method for spray boom relative to crop canopy” should be “The real-time height measuring method for the spray boom relative to the crop canopy” according to antecedent basis requirement;
(ii). the portion of the claim limitation “placing the triangular bracket on the horizontal ground so that the sensor is perpendicular to the vertical wall” should be “placing a triangular bracket on a horizontal ground so that the ultrasonic ranging sensor is perpendicular to a vertical wall” according to antecedent basis requirement;
	(iii). the portion of the claim limitation “adjusting a second adjusted distance between an ultrasonic transmission terminal of the ultrasonic ranging sensors and a vertical metope” should be “adjusting a second adjusted distance between the ultrasonic transmission terminal of the ultrasonic ranging sensors and the vertical metope” according to antecedent basis requirement;
(iv). the portion of the claim limitation “averaging the first adjusted distance and second adjusted distance, the fitting data can be obtained” should be “averaging the first adjusted distance and the second adjusted distance, a fitting data is obtained” according to antecedent basis requirement and to use “is obtained” instead of “can be obtained” to overcome indefinite term of “can be”;
(v). the portion of the claim limitation “verifying the fitting equation by data point selecting randomly in 200-800 mm, wherein the minimum and the maximum errors were 0 mm and 6 mm, respectively.” should be “verifying a fitting equation by data point selecting randomly in 200-800 mm, wherein a minimum and a maximum errors were 0 mm and 6 mm, respectively.”; 
Regarding claim 17, the claim limitation “The real-time height measuring method for spray boom relative to crop canopy……on spray boom……aligned with the flat cement pavement……acquired data on the touch screen…… comparing with the manually measuring distance with tape measure with the collected heights data to validate the ultrasonic ranging sensors……wherein if the measured values are not the measured height values, increasing an angle between any two of the ultrasonic ranging sensors while maintaining the angle between the centerlines of two sensors until the data from two ultrasonic ranging sensors match the real measured values and lock the angle adjusting mechanism by use of the lock nut.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the portion of the claim limitation “The real-time height measuring method for spray boom relative to crop canopy” should be “The real-time height measuring method for the spray boom relative to the crop canopy” according to antecedent basis requirement;
	(ii). the portion of the claim limitation “on spray boom” should be “on the spray boom” according to antecedent basis requirement;
(iii). the portion of the claim limitation “aligned with the flat cement pavement” should be “aligned with a flat cement pavement” according to antecedent basis requirement;
	(iv). the portion of the claim limitation “acquired data on the touch screen” should be “acquired data on a touch screen” according to antecedent basis requirement;
(v). the portion of the claim limitation “comparing with the manually measuring distance with tape measure with the collected heights data to validate the ultrasonic ranging sensors” is unclear what is meant, Is that supposed to be “comparing the manually measured distance with tape measure with the collected heights data to validate the ultrasonic ranging sensors”; and
(vi). the portion of the claim limitation “wherein if the measured values are not the measured height values, increasing an angle between any two of the ultrasonic ranging sensors while maintaining the angle between the centerlines of two sensors until the data from two ultrasonic ranging sensors match the real measured values and lock the angle adjusting mechanism by use of the lock nut.” is unclear what is meant, the portion of the claim limitation lacks antecedent basis requirement and the sentence should be clearly defined the Applicant’s invention. At least, there is insufficient antecedent basis for “centerlines of two sensors” and “lock nut”.

Note: Due to numerous errors or issues, the Examiner respectively requests Applicant to double check all other possibly issues which are not stated above.

Allowable Subject Matter
4.	Claims 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849